
	
		II
		Calendar No. 499
		112th CONGRESS
		2d Session
		S. 3521
		[Report No. 112–208]
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2012
			Mr. Baucus, from the
			 Committee on Finance,
			 reported, under authority of the order of the Senate of August 2, 2012, the
			 following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Family and Business Tax Cut
			 Certainty Act of 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Individual tax provisions
					Subtitle A—Alternative minimum tax relief
					Sec. 101. Extension of increased alternative minimum tax
				exemption amount.
					Sec. 102. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Subtitle B—Other individual tax provisions
					Sec. 111. Extension of deduction for certain expenses of
				elementary and secondary school teachers.
					Sec. 112. Extension of exclusion from gross income of discharge
				of qualified principal residence indebtedness.
					Sec. 113. Extension of parity for exclusion from income for
				employer-provided mass transit and parking benefits.
					Sec. 114. Extension of mortgage insurance premiums treated as
				qualified residence interest.
					Sec. 115. Extension of deduction of State and local general
				sales taxes.
					Sec. 116. Extension of special rule for contributions of
				capital gain real property made for conservation purposes.
					Sec. 117. Extension of above-the-line deduction for qualified
				tuition and related expenses.
					Sec. 118. Extension of tax-free distributions from individual
				retirement plans for charitable purposes.
					Subtitle C—Tax administration
					Sec. 121. Improve and make permanent the provision authorizing
				the Internal Revenue Service to disclose certain return and return information
				to certain prison officials.
					Sec. 122. Extension of rule disregarding refunds in the
				administration of Federal programs and Federally assisted programs.
					TITLE II—Business tax extenders
					Sec. 201. Extension and modification of research
				credit.
					Sec. 202. Extension of temporary minimum low-income tax credit
				rate for non-federally subsidized new buildings.
					Sec. 203. Extension of housing allowance exclusion for
				determining area median gross income for qualified residential rental project
				exempt facility bonds.
					Sec. 204. Extension of Indian employment tax
				credit.
					Sec. 205. Extension of new markets tax credit.
					Sec. 206. Extension of railroad track maintenance
				credit.
					Sec. 207. Extension of mine rescue team training
				credit.
					Sec. 208. Extension of employer wage credit for employees who
				are active duty members of the uniformed services.
					Sec. 209. Extension of work opportunity tax credit.
					Sec. 210. Extension of qualified zone academy
				bonds.
					Sec. 211. Extension of 15-year straight-line cost recovery for
				qualified leasehold improvements, qualified restaurant buildings and
				improvements, and qualified retail improvements.
					Sec. 212. Extension of 7-year recovery period for motorsports
				entertainment complexes.
					Sec. 213. Extension of accelerated depreciation for business
				property on an Indian reservation.
					Sec. 214. Extension of enhanced charitable deduction for
				contributions of food inventory.
					Sec. 215. Extension of increased expensing limitations and
				treatment of certain real property as section 179 property.
					Sec. 216. Extension of election to expense mine safety
				equipment.
					Sec. 217. Extension of special expensing rules for certain film
				and television productions.
					Sec. 218. Extension of deduction allowable with respect to
				income attributable to domestic production activities in Puerto
				Rico.
					Sec. 219. Extension of modification of tax treatment of certain
				payments to controlling exempt organizations.
					Sec. 220. Extension of treatment of certain dividends of
				regulated investment companies.
					Sec. 221. Extension of RIC qualified investment entity
				treatment under FIRPTA.
					Sec. 222. Extension of subpart F exception for active financing
				income.
					Sec. 223. Extension of look-thru treatment of payments between
				related controlled foreign corporations under foreign personal holding company
				rules.
					Sec. 224. Extension of temporary exclusion of 100 percent of
				gain on certain small business stock.
					Sec. 225. Extension of basis adjustment to stock of S
				corporations making charitable contributions of property.
					Sec. 226. Extension of reduction in S-corporation recognition
				period for built-in gains tax.
					Sec. 227. Extension of empowerment zone tax
				incentives.
					Sec. 228. Extension of tax-exempt financing for New York
				Liberty Zone.
					Sec. 229. Extension of temporary increase in limit on cover
				over of rum excise taxes to Puerto Rico and the Virgin Islands.
					Sec. 230. Extension and limitation of
				American Samoa economic development credit.
					TITLE III—Energy tax extenders
					Sec. 301. Extension of credit for energy-efficient existing
				homes.
					Sec. 302. Extension of credit for alternative fuel vehicle
				refueling property.
					Sec. 303. Extension of credit for 2- or 3-wheeled plug-in
				electric vehicles.
					Sec. 304. Extension and modification of cellulosic biofuel
				producer credit.
					Sec. 305. Extension of incentives for biodiesel and renewable
				diesel.
					Sec. 306. Extension of production credit for Indian coal
				facilities placed in service before 2009.
					Sec. 307. Extension and modification of credits with respect to
				facilities producing energy from certain renewable resources.
					Sec. 308. Extension of credit for energy-efficient new
				homes.
					Sec. 309. Extension of credit for energy-efficient
				appliances.
					Sec. 310. Extension and modification of special allowance for
				cellulosic biofuel plant property.
					Sec. 311. Extension of special rule for sales or dispositions
				to implement FERC or State electric restructuring policy for qualified electric
				utilities.
					Sec. 312. Extension of alternative fuels excise tax
				credits.
					TITLE IV—Other provisions
					Sec. 401. Sense of the Senate regarding tax reform.
					TITLE V—Budget provisions
					Sec. 501. PAYGO scorecard estimates.
				
			IIndividual tax
			 provisions
			AAlternative
			 minimum tax relief
				101.Extension of
			 increased alternative minimum tax exemption amount
					(a)In
			 generalParagraph (1) of section 55(d) is amended—
						(1)by striking
			 $72,450 and all that follows through 2011 in
			 subparagraph (A) and inserting $78,750 in the case of taxable years
			 beginning in 2012 and $79,850 in the case of taxable years beginning in
			 2013, and
						(2)by striking
			 $47,450 and all that follows through 2011 in
			 subparagraph (B) and inserting $50,600 in the case of taxable years
			 beginning in 2012 and $51,150 in the case of taxable years beginning in
			 2013.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					102.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
					(a)In
			 generalParagraph (2) of section 26(a) is amended—
						(1)by striking
			 or 2011 and inserting 2011, 2012, or 2013,
			 and
						(2)by striking
			 2011 in the heading thereof and inserting
			 2013.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					BOther individual
			 tax provisions
				111.Extension of
			 deduction for certain expenses of elementary and secondary school
			 teachers
					(a)In
			 generalSubparagraph (D) of section 62(a)(2) is amended by
			 striking or 2011 and inserting 2011, 2012, or
			 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					112.Extension of
			 exclusion from gross income of discharge of qualified principal residence
			 indebtedness
					(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) is amended by striking January 1, 2013 and
			 inserting January 1, 2014.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2012.
					113.Extension of
			 parity for exclusion from income for employer-provided mass transit and parking
			 benefits
					(a)In
			 generalParagraph (2) of section 132(f) is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
					(b)Effective
			 dateThe amendment made by this section shall apply to months
			 after December 31, 2011.
					114.Extension of
			 mortgage insurance premiums treated as qualified residence interest
					(a)In
			 generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
					(b)Technical
			 amendmentsClause (i) of section 163(h)(4)(E) is amended—
						(1)by striking
			 Veterans Administration and inserting Department of
			 Veterans Affairs, and
						(2)by striking
			 Rural Housing Administration and inserting Rural Housing
			 Service.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or accrued after December 31, 2011.
					115.Extension of
			 deduction of State and local general sales taxes
					(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2012 and inserting January 1,
			 2014.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					116.Extension of
			 special rule for contributions of capital gain real property made for
			 conservation purposes
					(a)In
			 generalClause (vi) of section 170(b)(1)(E) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
					(b)Contributions by
			 certain corporate farmers and ranchersClause (iii) of section
			 170(b)(2)(B) is amended by striking December 31, 2011 and
			 inserting December 31, 2013.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2011.
					117.Extension of
			 above-the-line deduction for qualified tuition and related expenses
					(a)In
			 generalSubsection (e) of section 222 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					118.Extension of
			 tax-free distributions from individual retirement plans for charitable
			 purposes
					(a)In
			 generalSubparagraph (F) of section 408(d)(8) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2011.
					CTax
			 administration
				121.Improve and
			 make permanent the provision authorizing the Internal Revenue Service to
			 disclose certain return and return information to certain prison
			 officials
					(a)In
			 generalParagraph (10) of section 6103(k) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(10)Disclosure of
				certain returns and return information to certain prison officials
								(A)In
				generalUnder such procedures as the Secretary may prescribe, the
				Secretary may disclose to officers and employees of the Federal Bureau of
				Prisons and of any State agency charged with the responsibility for
				administration of prisons any returns or return information with respect to
				individuals incarcerated in Federal or State prison systems whom the Secretary
				has determined may have filed or facilitated the filing of a false or
				fraudulent return to the extent that the Secretary determines that such
				disclosure is necessary to permit effective Federal tax administration.
								(B)Disclosure to
				contractor-run prisonsUnder such procedures as the Secretary may
				prescribe, the disclosures authorized by subparagraph (A) may be made to
				contractors responsible for the operation of a Federal or State prison on
				behalf of such Bureau or agency.
								(C)Restrictions on
				use of disclosed informationAny return or return information
				received under this paragraph shall be used only for the purposes of and to the
				extent necessary in taking administrative action to prevent the filing of false
				and fraudulent returns, including administrative actions to address possible
				violations of administrative rules and regulations of the prison facility and
				in administrative and judicial proceedings arising from such administrative
				actions.
								(D)Restrictions on
				redisclosure and disclosure to legal
				representativesNotwithstanding subsection (h)—
									(i)Restrictions on
				redisclosureExcept as provided in clause (ii), any officer,
				employee, or contractor of the Federal Bureau of Prisons or of any State agency
				charged with the responsibility for administration of prisons shall not
				disclose any information obtained under this paragraph to any person other than
				an officer or employee or contractor of such Bureau or agency personally and
				directly engaged in the administration of prison facilities on behalf of such
				Bureau or agency.
									(ii)Disclosure to
				legal representativesThe returns and return information
				disclosed under this paragraph may be disclosed to the duly authorized legal
				representative of the Federal Bureau of Prisons, State agency, or contractor
				charged with the responsibility for administration of prisons, or of the
				incarcerated individual accused of filing the false or fraudulent return who is
				a party to an action or proceeding described in subparagraph (C), solely in
				preparation for, or for use in, such action or
				proceeding.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (3) of
			 section 6103(a) of the Internal Revenue Code of 1986 is amended by inserting
			 subsection (k)(10), after subsection
			 (e)(1)(D)(iii),.
						(2)Paragraph (4) of
			 section 6103(p) of such Code is amended—
							(A)by inserting
			 subsection (k)(10), before subsection (l)(10), in
			 the matter preceding subparagraph (A),
							(B)in subparagraph
			 (F)(i)—
								(i)by
			 inserting (k)(10), before or (l)(6),, and
								(ii)by
			 inserting subsection (k)(10) or before subsection
			 (l)(10),, and
								(C)by inserting
			 subsection (k)(10) or before subsection (l)(10),
			 both places it appears in the matter following subparagraph (F)(iii).
							(3)Paragraph (2) of
			 section 7213(a) of such Code is amended by inserting (k)(10),
			 before (l)(6),.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					122.Extension of
			 rule disregarding refunds in the administration of Federal programs and
			 Federally assisted programs
					(a)In
			 generalSubsection (b) of
			 section 6409 is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
					(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received after December 31, 2012.
					IIBusiness tax
			 extenders
			201.Extension and
			 modification of research credit
				(a)Extension
					(1)In
			 generalSubparagraph (B) of section 41(h)(1) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
					(2)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
					(b)Inclusion of
			 qualified research expenses and gross receipts of an acquired person
					(1)Partial
			 inclusion of pre-acquisition qualified research expenses and gross
			 receiptsSubparagraph (A) of section 41(f)(3) is amended to read
			 as follows:
						
							(A)Acquisitions
								(i)In
				generalIf a person acquires the major portion of either a trade
				or business or a separate unit of a trade or business (hereinafter in this
				paragraph referred to as the acquired business) of another
				person (hereinafter in this paragraph referred to as the
				predecessor), then the amount of qualified research expenses
				paid or incurred by the acquiring person during the measurement period shall be
				increased by the amount determined under clause (ii), and the gross receipts of
				the acquiring person for such period shall be increased by the amount
				determined under clause (iii).
								(ii)Amount
				determined with respect to qualified research expensesThe amount
				determined under this clause is—
									(I)for purposes of
				applying this section for the taxable year in which such acquisition is made,
				the acquisition year amount, and
									(II)for purposes of
				applying this section for any taxable year after the taxable year in which such
				acquisition is made, so much of the qualified research expenses paid or
				incurred by the predecessor with respect to the acquired business during the
				measurement period.
									(iii)Amount
				determined with respect to gross receiptsThe amount determined
				under this clause is the amount which would be determined under clause (ii) if
				the gross receipts of were substituted for the qualified
				research expenses paid or incurred by each place it appears in clauses
				(ii) and (iv).
								(iv)Acquisition
				year amountFor purposes of clause (ii), the acquisition year
				amount is the amount equal to the product of—
									(I)so much of the
				qualified research expenses paid or incurred by the predecessor with respect to
				the acquired business during the measurement period, and
									(II)the number of
				days in the period beginning on the date of the acquisition and ending on the
				last day of the taxable year in which the acquisition is made,
									divided by
				the number of days in the acquiring person's taxable year.(v)Special rules
				for coordinating taxable yearsIn the case of an acquiring person
				and a predecessor whose taxable years do not begin on the same date—
									(I)each reference to
				a taxable year in clauses (i), (ii), and (iv) shall refer to the appropriate
				taxable year of the acquiring person,
									(II)the qualified
				research expenses paid or incurred by the predecessor, and the gross receipts
				of the predecessor, during each taxable year of the predecessor any portion of
				which is part of the measurement period shall be allocated equally among the
				days of such taxable year,
									(III)the amount of
				such qualified research expenses taken into account under clauses (ii) and (iv)
				with respect to a taxable year of the acquiring person shall be equal to the
				total of the expenses attributable under subclause (II) to the days occurring
				during such taxable year, and
									(IV)the amount of
				such gross receipts taken into account under clause (iii) with respect to a
				taxable year of the acquiring person shall be equal to the total of the gross
				receipts attributable under subclause (II) to the days occurring during such
				taxable year.
									(vi)Measurement
				periodFor purposes of this subparagraph, the term
				measurement period means, with respect to the taxable year in
				which the credit is determined, any period of the acquiring person preceding
				such taxable year which is taken into account for purposes of determining the
				credit for such
				year.
								.
					(2)Expenses and
			 gross receipts of a disposing personSubparagraph (B) of section
			 41(f)(3) is amended to read as follows:
						
							(B)DispositionsIf
				a person disposes of the major portion of either a trade or business or a
				separate unit of a trade or business in a transaction to which subparagraph (A)
				applies, and the disposing person furnished to the acquiring person such
				information as is necessary for the application of subparagraph (A), then, for
				purposes of applying this section for any taxable year ending after such
				disposition—
								(i)the amount of
				qualified research expenses paid or incurred by the disposing person during the
				measurement period (as defined in subparagraph (A)(vi)) shall be decreased by
				the amount of the increase in qualified research expenses determined under
				subparagraph (A) with respect to the acquiring person for such taxable year,
				and
								(ii)the gross
				receipts of the disposing person during the measurement period (as so defined)
				shall be decreased by the amount of the increase in gross receipts determined
				under subparagraph (A) with respect to the acquiring person for such taxable
				year.
								.
					(c)Aggregation of
			 expendituresParagraph (1) of section 41(f) is amended—
					(1)by striking
			 shall be its proportionate shares of the qualified research expenses,
			 basic research payments, and amounts paid or incurred to energy research
			 consortiums, giving rise to the credit in subparagraph (A)(ii) and
			 inserting shall be determined on a proportionate basis to its share of
			 the aggregate of the qualified research expenses, basic research payments, and
			 amounts paid or incurred to energy research consortiums, taken into account by
			 such controlled group for purposes of this section, and
					(2)by striking
			 shall be its proportionate shares of the qualified research expenses,
			 basic research payments, and amounts paid or incurred to energy research
			 consortiums, giving rise to the credit in subparagraph (B)(ii) and
			 inserting shall be determined on a proportionate basis to its share of
			 the aggregate of the qualified research expenses, basic research payments, and
			 amounts paid or incurred to energy research consortiums, taken into account by
			 all such persons under common control for purposes of this
			 section.
					(d)Effective
			 date
					(1)ExtensionThe
			 amendments made by subsection (a) shall apply to amounts paid or incurred after
			 December 31, 2011.
					(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to taxable years
			 beginning after December 31, 2011.
					202.Extension of
			 temporary minimum low-income tax credit rate for non-federally subsidized new
			 buildings
				(a)In
			 generalSubparagraph (A) of section 42(b)(2) is amended by
			 striking and before December 31, 2013 and inserting with
			 respect to housing credit dollar amount allocations made before January 1,
			 2014.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				203.Extension of
			 housing allowance exclusion for determining area median gross income for
			 qualified residential rental project exempt facility bonds
				(a)In
			 generalSubsection (b) of section 3005 of the Housing Assistance
			 Tax Act of 2008 is amended by striking January 1, 2012 each
			 place it appears and inserting January 1, 2014.
				(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of section 3005 of the Housing Assistance Tax Act of
			 2008.
				204.Extension of
			 Indian employment tax credit
				(a)In
			 generalSubsection (f) of section 45A is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				205.Extension of
			 new markets tax credit
				(a)In
			 generalSubparagraph (G) of section 45D(f)(1) is amended by
			 striking 2010 and 2011 and inserting 2010, 2011, 2012,
			 and 2013.
				(b)Carryover of
			 unused limitationParagraph (3) of section 45D(f) is amended by
			 striking 2016 and inserting 2018.
				(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2011.
				206.Extension of
			 railroad track maintenance credit
				(a)In
			 generalSubsection (f) of section 45G is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2011.
				207.Extension of
			 mine rescue team training credit
				(a)In
			 generalSubsection (e) of section 45N is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				208.Extension of
			 employer wage credit for employees who are active duty members of the uniformed
			 services
				(a)In
			 generalSubsection (f) of
			 section 45P is amended by striking December 31, 2011 and
			 inserting December 31, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2011.
				209.Extension of
			 work opportunity tax credit
				(a)In
			 generalSubparagraph (B) of section 51(c)(4) is amended by
			 striking after and all that follows and inserting after
			 December 31, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2011.
				210.Extension of
			 qualified zone academy bonds
				(a)In
			 generalParagraph (1) of section 54E(c) is amended by inserting
			 , 2012, and 2013 after for 2011.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2011.
				211.Extension of
			 15-year straight-line cost recovery for qualified leasehold improvements,
			 qualified restaurant buildings and improvements, and qualified retail
			 improvements
				(a)In
			 generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are
			 each amended by striking January 1, 2012 and inserting
			 January 1, 2014.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
				212.Extension of
			 7-year recovery period for motorsports entertainment complexes
				(a)In
			 generalSubparagraph (D) of section 168(i)(15) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				213.Extension of
			 accelerated depreciation for business property on an Indian
			 reservation
				(a)In
			 generalParagraph (8) of
			 section 168(j) is amended by striking December 31, 2011 and
			 inserting December 31, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				214.Extension of
			 enhanced charitable deduction for contributions of food inventory
				(a)In
			 generalClause (iv) of section 170(e)(3)(C) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2011.
				215.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
				(a)In
			 general
					(1)Dollar
			 limitationSection 179(b)(1) is amended—
						(A)by striking
			 2010 or 2011, in subparagraph (B) and inserting 2010,
			 2011, 2012, or 2013, and,
						(B)by striking
			 subparagraph (C),
						(C)by redesignating
			 subparagraph (D) as subparagraph (C), and
						(D)in subparagraph
			 (C), as so redesignated, by striking 2012 and inserting
			 2013.
						(2)Reduction in
			 limitationSection 179(b)(2) is amended—
						(A)by striking
			 2010 or 2011, in subparagraph (B) and inserting 2010,
			 2011, 2012, or 2013, and,
						(B)by striking
			 subparagraph (C),
						(C)by redesignating
			 subparagraph (D) as subparagraph (C), and
						(D)in subparagraph
			 (C), as so redesignated, by striking 2012 and inserting
			 2013.
						(3)Conforming
			 amendmentSubsection (b) of section 179 is amended by striking
			 paragraph (6).
					(b)Computer
			 softwareSection 179(d)(1)(A)(ii) is amended by striking
			 2013 and inserting 2014.
				(c)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
				(d)Special rules
			 for treatment of qualified real property
					(1)In
			 generalSection 179(f)(1) is amended by striking 2010 or
			 2011 and inserting 2010, 2011, 2012, or 2013.
					(2)Carryover
			 limitation
						(A)In
			 generalSection 179(f)(4) is amended by striking
			 2011 each place it appears and inserting
			 2013.
						(B)Conforming
			 amendmentSubparagraph (C) of section 179(f)(4) is
			 amended—
							(i)in
			 the heading, by striking 2010 and inserting 2010, 2011
			 and
			 2012, and
							(ii)by
			 adding at the end the following: For the last taxable year beginning in
			 2013, the amount determined under subsection (b)(3)(A) for such taxable year
			 shall be determined without regard to this paragraph..
							(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				216.Extension of
			 election to expense mine safety equipment
				(a)In
			 generalSubsection (g) of section 179E is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				217.Extension of
			 special expensing rules for certain film and television productions
				(a)In
			 generalSubsection (f) of section 181 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 productions commencing after December 31, 2011.
				218.Extension of
			 deduction allowable with respect to income attributable to domestic production
			 activities in Puerto Rico
				(a)In
			 generalSubparagraph (C) of
			 section 199(d)(8) is amended—
					(1)by striking first 6 taxable
			 years and inserting first 8 taxable years, and
					(2)by striking
			 January 1, 2012 and inserting January 1,
			 2014.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				219.Extension of
			 modification of tax treatment of certain payments to controlling exempt
			 organizations
				(a)In
			 generalClause (iv) of section 512(b)(13)(E) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2011.
				220.Extension of
			 treatment of certain dividends of regulated investment companies
				(a)In
			 generalParagraphs (1)(C) and (2)(C) of section 871(k) are each
			 amended by striking December 31, 2011 and inserting
			 December 31, 2013.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				221.Extension of
			 RIC qualified investment entity treatment under FIRPTA
				(a)In
			 generalClause (ii) of section 897(h)(4)(A) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 date
					(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 January 1, 2012. Notwithstanding the preceding sentence, such amendment shall
			 not apply with respect to the withholding requirement under section 1445 of the
			 Internal Revenue Code of 1986 for any payment made before the date of the
			 enactment of this Act.
					(2)Amounts withheld
			 on or before date of enactmentIn the case of a regulated
			 investment company—
						(A)which makes a
			 distribution after December 31, 2011, and before the date of the enactment of
			 this Act; and
						(B)which would (but
			 for the second sentence of paragraph (1)) have been required to withhold with
			 respect to such distribution under section 1445 of such Code,
						such investment company shall not be
			 liable to any person to whom such distribution was made for any amount so
			 withheld and paid over to the Secretary of the Treasury.222.Extension of
			 subpart F exception for active financing income
				(a)Exempt
			 insurance incomeParagraph
			 (10) of section 953(e) is amended—
					(1)by striking January 1, 2012
			 and inserting January 1, 2014, and
					(2)by striking
			 December 31, 2011 and inserting December 31,
			 2013.
					(b)Special rule
			 for income derived in the active conduct of banking, financing, or similar
			 businessesParagraph (9) of section 954(h) is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2011, and to taxable
			 years of United States shareholders with or within which any such taxable year
			 of such foreign corporation ends.
				223.Extension of
			 look-thru treatment of payments between related controlled foreign corporations
			 under foreign personal holding company rules
				(a)In
			 generalSubparagraph (C) of
			 section 954(c)(6) is amended by striking January 1, 2012 and
			 inserting January 1, 2014.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2011, and to taxable
			 years of United States shareholders with or within which such taxable years of
			 foreign corporations end.
				224.Extension of
			 temporary exclusion of 100 percent of gain on certain small business
			 stock
				(a)In
			 generalParagraph (4) of section 1202(a) is amended—
					(1)by striking
			 January 1, 2012 and inserting January 1, 2014,
			 and
					(2)by striking
			 and
			 2011 and inserting , 2011, 2012,
			 and 2013
			 in the heading thereof.
					(b)Technical
			 amendments
					(1)Special rule
			 for 2009 and certain period in 2010Paragraph (3) of section
			 1202(a) is amended by adding at the end the following new flush
			 sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(2)100 percent
			 exclusionParagraph (4) of section 1202(a) is amended by adding
			 at the end the following new flush sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(c)Effective
			 dates
					(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 stock acquired after December 31, 2011.
					(2)Subsection
			 (b)(1)The amendment made by
			 subsection (b)(1) shall take effect as if included in section 1241(a) of
			 division B of the American Recovery and Reinvestment Act of 2009.
					(3)Subsection
			 (b)(2)The amendment made by
			 subsection (b)(2) shall take effect as if included in section 2011(a) of the
			 Creating Small Business Jobs Act of 2010.
					225.Extension of
			 basis adjustment to stock of S corporations making charitable contributions of
			 property
				(a)In
			 generalParagraph (2) of section 1367(a) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2011.
				226.Extension of
			 reduction in S-corporation recognition period for built-in gains tax
				(a)In
			 generalParagraph (7) of section 1374(d) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D), and
					(2)by inserting
			 after subparagraph (B) the following new subparagraph:
						
							(C)Special rule
				for 2012 and 2013For dispositions of property in taxable years
				beginning in 2012 or 2013, subparagraphs (A) and (D) shall be applied by
				substituting 5-year for
				10-year.
							.
					(b)Technical
			 amendmentSubparagraph (B) of section 1374(d)(2) is amended by
			 inserting described in subparagraph (A) after , for any
			 taxable year.
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
				227.Extension of
			 empowerment zone tax incentives
				(a)In
			 generalClause (i) of section 1391(d)(1)(A) is amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Increased
			 exclusion of gain on stock of empowerment zone
			 businessesSubparagraph (C) of section 1202(a)(2) is
			 amended—
					(1)by striking
			 December 31, 2016 and inserting December 31,
			 2018; and
					(2)by striking
			 2016 in the heading and inserting
			 2018.
					(c)Treatment of
			 certain termination dates specified in nominationsIn the case of
			 a designation of an empowerment zone the nomination for which included a
			 termination date which is contemporaneous with the date specified in
			 subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986
			 (as in effect before the enactment of this Act), subparagraph (B) of such
			 section shall not apply with respect to such designation if, after the date of
			 the enactment of this section, the entity which made such nomination amends the
			 nomination to provide for a new termination date in such manner as the
			 Secretary of the Treasury (or the Secretary’s designee) may provide.
				(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2011.
				228.Extension of
			 tax-exempt financing for New York Liberty Zone
				(a)In
			 generalSubparagraph (D) of
			 section 1400L(d)(2) is amended by striking January 1, 2012 and
			 inserting January 1, 2014.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to bonds issued after December 31, 2011.
				229.Extension of
			 temporary increase in limit on cover over of rum excise taxes to Puerto Rico
			 and the Virgin Islands
				(a)In
			 generalParagraph (1) of section 7652(f) is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
				(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2011.
				230.Modification
			 and extension of American Samoa economic development credit
				(a)Modification
					(1)In
			 generalSubsection (a) of section 119 of division A of the Tax
			 Relief and Health Care Act of 2006 is amended by striking if such
			 corporation and all that follows and
			 inserting
						
							if—(1)in the case of a
				taxable year beginning before January 1, 2012, such corporation—
								(A)is an existing
				credit claimant with respect to American Samoa, and
								(B)elected the
				application of section 936 of the Internal Revenue Code of 1986 for its last
				taxable year beginning before January 1, 2006, and
								(2)in the case of a
				taxable year beginning after December 31, 2011, such corporation meets the
				requirements of subsection
				(e).
							.
					(2)RequirementsSection
			 119 of division A of such Act is amended by adding at the end the following new
			 subsection:
						
							(e)Qualified
				production activities income requirementA corporation meets the
				requirement of this subsection if such corporation has qualified production
				activities income, as defined in subsection (c) of section 199 of the Internal
				Revenue Code of 1986, determined by substituting American Samoa
				for the United States each place it appears in paragraphs (3),
				(4), and (6) of such subsection (c), for the taxable
				year.
							.
					(b)ExtensionSubsection
			 (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006
			 is amended by striking shall apply and all that follows and
			 inserting
					
						shall
			 apply—(1)in the case of a
				corporation that meets the requirements of subparagraphs (A) and (B) of
				subsection (a)(1), to the first 8 taxable years of such corporation which begin
				after December 31, 2006, and before January 1, 2014, and
						(2)in the case of a
				corporation that does not meet the requirements of subparagraphs (A) and (B) of
				subsection (a)(1), to the first 2 taxable years of such corporation which begin
				after December 31, 2011, and before January 1,
				2014.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				IIIEnergy tax
			 extenders
			301.Extension of
			 credit for energy-efficient existing homes
				(a)In
			 generalParagraph (2) of section 25C(g) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				302.Extension of
			 credit for alternative fuel vehicle refueling property
				(a)In
			 generalParagraph (2) of section 30C(g) is amended by striking
			 December 31, 2011. and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				303.Extension of credit
			 for 2- or 3-wheeled plug-in electric vehicles
				(a)In
			 generalSection 30D is
			 amended by adding at the end the following new subsection:
					
						(g)Credit allowed
				for 2- and 3-wheeled plug-in electric vehicles
							(1)In
				generalIn the case of a
				qualified 2- or 3-wheeled plug-in electric vehicle—
								(A)there shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to the sum
				of the applicable amount with respect to each such qualified 2- or 3-wheeled
				plug-in electric vehicle placed in service by the taxpayer during the taxable
				year, and
								(B)the amount of the
				credit allowed under subparagraph (A) shall be treated as a credit allowed
				under subsection (a).
								(2)Applicable
				amountFor purposes of
				paragraph (1), the applicable amount is an amount equal to the lesser
				of—
								(A)10 percent of the cost of the qualified 2-
				or 3-wheeled plug-in electric vehicle, or
								(B)$2,500.
								(3)Qualified 2- or
				3-wheeled plug-in electric vehicleThe term qualified 2- or
				3-wheeled plug-in electric vehicle means any vehicle which—
								(A)has 2 or 3
				wheels,
								(B)meets the
				requirements of subparagraphs (A), (B), (C), (E), and (F) of subsection (d)(1)
				(determined by substituting 2.5 kilowatt hours for 4
				kilowatt hours in subparagraph (F)(i)),
								(C)is manufactured
				primarily for use on public streets, roads, and highways,
								(D)is capable of
				achieving a speed of 45 miles per hour or greater, and
								(E)is acquired after
				December 31, 2011, and before January 1,
				2014.
								.
				(b)Air quality and
			 safety standardsSubparagraph (B) of section 30D(f)(7) is amended
			 by inserting , or section 571, whichever is applicable, after
			 sections 30101 through 30169.
				(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2011.
				304.Extension and
			 modification of cellulosic biofuel producer credit
				(a)Extension
					(1)In
			 generalSubparagraph (H) of section 40(b)(6) is amended to read
			 as follows:
						
							(H)Application of
				paragraph
								(i)In
				generalThis paragraph shall apply with respect to qualified
				cellulosic biofuel production after December 31, 2008, and before January 1,
				2014.
								(ii)No carryover
				to certain years after expirationIf this paragraph ceases to
				apply for any period by reason of clause (i), rules similar to the rules of
				subsection (e)(2) shall
				apply.
								.
					(2)Conforming
			 amendmentParagraph (2) of section 40(e) is amended by striking
			 or subsection (b)(6)(H).
					(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 15321(b) of the Heartland, Habitat, and Horticulture Act
			 of 2008.
					(b)Algae treated as
			 a qualified feedstock
					(1)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) is amended to
			 read as follows:
						
							(I)is derived by, or from, qualified
				feedstocks,
				and
							.
					(2)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 is amended by redesignating subparagraphs (F), (G), and (H), as amended by this
			 Act, as subparagraphs (H), (I), and (J), respectively, and by inserting after
			 subparagraph (E) the following new subparagraphs:
						
							(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
								(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
								(ii)any cultivated
				algae, cyanobacteria, or lemna.
								(G)Special rules
				for algaeIn the case of fuel which is derived by, or from,
				feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer
				to another person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II) and the refined fuel is not excluded
				under subparagraph (E)(iii)—
								(i)such sale shall be
				treated as described in subparagraph (C)(i),
								(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) and as not
				being excluded under subparagraph (E)(iii) in the hands of such taxpayer,
				and
								(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
								.
					(3)Conforming
			 amendments
						(A)Section 40, as
			 amended by paragraph (2), is amended—
							(i)by
			 striking cellulosic biofuel each place it appears in the text
			 thereof and inserting second generation biofuel,
							(ii)by
			 striking Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
							(iii)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
							(B)Clause (ii) of
			 section 40(b)(6)(E) is amended by striking Such term shall not
			 and inserting The term second generation biofuel shall
			 not.
						(C)Paragraph (1) of
			 section 4101(a) is amended by striking cellulosic biofuel and
			 inserting second generation biofuel.
						(4)Effective
			 dateThe amendments made by this subsection shall apply to fuels
			 sold or used after the date of the enactment of this Act.
					305.Extension of
			 incentives for biodiesel and renewable diesel
				(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A is amended by striking December 31, 2011 and
			 inserting December 31, 2013.
				(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
					(1)Paragraph (6) of
			 section 6426(c) is amended by striking December 31, 2011 and
			 inserting December 31, 2013.
					(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2011
			 and inserting December 31, 2013.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
				306.Extension of
			 production credit for Indian coal facilities placed in service before
			 2009
				(a)In
			 generalSubparagraph (A) of section 45(e)(10) is amended by
			 striking 7-year period each place it appears and inserting
			 8-year period.
				(b)Effective
			 dateThe amendment made by this section shall apply to coal
			 produced after December 31, 2012.
				307.Extension and
			 modification of credits with respect to facilities producing energy from
			 certain renewable resources
				(a)Production tax
			 credit
					(1)Extension for
			 wind facilitiesParagraph (1)
			 of section 45(d) is amended by striking January 1, 2013 and
			 inserting January 1, 2014.
					(2)Exclusion of
			 paper which is commonly recycled from definition of municipal solid
			 wasteSection 45(c)(6) is amended by inserting , except
			 that such term does not include paper which is commonly recycled and which has
			 been segregated from other solid waste (as so defined) after (42
			 U.S.C. 6903).
					(3)Modification to
			 definition of qualified facility
						(A)In
			 generalThe following provisions of section 45(d), as amended by
			 paragraph (1), are each amended by striking before January 1,
			 2014 and inserting the construction of which begins before
			 January 1, 2014:
							(i)Paragraph
			 (1).
							(ii)Paragraph
			 (2)(A)(i).
							(iii)Paragraph
			 (3)(A)(i)(I).
							(iv)Paragraph
			 (6).
							(v)Paragraph
			 (7).
							(vi)Paragraph
			 (9)(B).
							(vii)Paragraph
			 (11)(B).
							(B)Certain
			 closed-loop biomass facilitiesSubparagraph (A) of section
			 45(d)(2) is amended by adding at the end the following new flush
			 sentence:
							
								For
				purposes of clause (ii), a facility shall be treated as modified before January
				1, 2014, if the construction of such modification begins before such
				date..
						(C)Certain
			 open-loop biomass facilitiesClause (ii) of section 45(d)(3)(A)
			 is amended by striking is originally placed in service and
			 inserting the construction of which begins.
						(D)Geothermal
			 facilities
							(i)In
			 generalParagraph (4) of section 45(d) is amended by striking
			 and before January 1, 2014 and all that follows and
			 inserting
								
									and which—(A)in the case of a
				facility using solar energy, is placed in service before January 1, 2006,
				or
									(B)in the case of a
				facility using geothermal energy, the construction of which begins before
				January 1, 2014.
									Such term
				shall not include any property described in section 48(a)(3) the basis of which
				is taken into account by the taxpayer for purposes of determining the energy
				credit under section
				48..
							(E)Incremental
			 hydropower productionParagraph (9) of section 45(d) is
			 amended—
							(i)by
			 redesignating subparagraphs (A) and (B), as amended by subparagraph (A), as
			 clauses (i) and (ii), respectively, and by moving such clauses (as so
			 redesignated) 2 ems to the right,
							(ii)by
			 striking In the case of a facility and inserting the
			 following:
								
									(A)In
				generalIn the case of a
				facility
									,
				
							(iii)by
			 redesignating subparagraph (C) as subparagraph (B), and
							(iv)by
			 adding at the end the following new subparagraph:
								
									(C)Special
				ruleFor purposes of subparagraph (A)(i), an efficiency
				improvement or addition to capacity shall be treated as placed in service
				modified before January 1, 2014, if the construction of such improvement or
				addition begins before such
				date.
									.
							(b)Extension of
			 election to treat qualified facilities as energy
			 propertySubparagraph (C) of section 48(a)(5) is amended to read
			 as follows:
					
						(C)Qualified
				investment credit facilityFor purposes of this paragraph, the
				term qualified investment credit facility means any
				facility—
							(i)which is a
				qualified facility (within the meaning of section 45) described in paragraph
				(1), (2), (3), (4), (6), (7), (9), or (11) of section 45(d),
							(ii)which is placed
				in service after 2008 and the construction of which begins before January 1,
				2014, and
							(iii)with respect to
				which—
								(I)no credit has
				been allowed under section 45, and
								(II)the taxpayer
				makes an irrevocable election to have this paragraph
				apply.
								.
				(c)Technical
			 corrections
					(1)Subparagraph (D)
			 of section 48(a)(5) is amended—
						(A)by striking the
			 period at the end of clause (ii) and inserting a comma, and
						(B)by adding at the
			 end the following new clauses:
							
								(iii)which is
				constructed, reconstructed, erected, or acquired by the taxpayer, and
								(iv)the original use
				of which commences with the
				taxpayer.
								.
						(2)Paragraphs (1)
			 and (2) of subsection (a) of section 1603 of division B of the American
			 Recovery and Reinvestment Act of 2009 are each amended by striking
			 placed in service and inserting originally placed in
			 service by such person.
					(d)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
					(2)Modification to
			 definition of municipal solid wasteThe amendments made by
			 subsection (a)(2) shall apply to electricity produced and sold after the date
			 of the enactment of this Act, in taxable years ending after such date.
					(3)Technical
			 correctionsThe amendments made by subsection (c) shall apply as
			 if included in the enactment of the provisions of the American Recovery and
			 Reinvestment Act of 2009 to which they relate.
					308.Extension of
			 credit for energy-efficient new homes
				(a)In
			 generalSubsection (g) of section 45L is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to homes
			 acquired after December 31, 2011.
				309.Extension of
			 credit for energy-efficient appliances
				(a)In
			 generalSection 45M(b) is amended by striking 2011
			 each place it appears other than in the provisions specified in subsection (b)
			 and inserting 2011, 2012, or 2013.
				(b)Provisions
			 specifiedThe provisions of section 45M(b) specified in this
			 subsection are subparagraph (C) of paragraph (1) and subparagraph (E) of
			 paragraph (2).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2011.
				310.Extension and
			 modification of special allowance for cellulosic biofuel plant
			 property
				(a)Extension
					(1)In
			 generalSubparagraph (D) of
			 section 168(l)(2) is amended by striking January 1, 2013 and
			 inserting January 1, 2014.
					(2)Conforming
			 amendmentParagraph (5) of section 168(l), as redesignated by
			 this Act, is amended—
						(A)by striking
			 and at the end of subparagraph (A),
						(B)by redesignating
			 subparagraph (B) as subparagraph (C), and
						(C)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)by substituting
				January 1, 2014 for January 1, 2013 in clause (i)
				thereof,
				and
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2012.
					(b)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
					(1)In
			 generalSubparagraph (A) of section 168(l)(2) is amended by
			 striking solely to produce cellulosic biofuel and inserting
			 solely to produce second generation biofuel (as defined in section
			 40(b)(6)(E)).
					(2)Conforming
			 amendmentsSubsection (l) of section 168, as amended by
			 subsection (a), is amended—
						(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
						(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
						(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
						(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
					311.Extension of
			 special rule for sales or dispositions to implement FERC or State electric
			 restructuring policy for qualified electric utilities
				(a)In
			 generalParagraph (3) of section 451(i) is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 dispositions after December 31, 2011.
				312.Extension of
			 alternative fuels excise tax credits
				(a)In
			 generalSections 6426(d)(5) and 6426(e)(3) are each amended by
			 striking December 31, 2011 and inserting December 31,
			 2013.
				(b)Outlay payments
			 for alternative fuelsParagraph (6) of section 6427(e) is
			 amended—
					(1)in subparagraph
			 (C)—
						(A)by striking
			 or alternative fuel mixture (as defined in subsection (d)(2) or (e)(3)
			 of section 6426) and inserting (as defined in section
			 6426(d)(2)), and
						(B)by striking
			 December 31, 2011, and and inserting December 31,
			 2013,,
						(2)in subparagraph
			 (D)—
						(A)by striking
			 or alternative fuel mixture, and
						(B)by striking the
			 period at the end and inserting , and, and
						(3)by adding at the
			 end the following new subparagraph:
						
							(E)any alternative
				fuel mixture (as defined in section 6426(e)(2)) sold or used after December 31,
				2011.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2011.
				IVOther
			 provisions
			401.Sense of the
			 Senate regarding tax reformIt
			 is the sense of the Senate that—
				(1)comprehensive tax reform is vital to
			 economic growth and United States competitiveness and should begin in
			 2013,
				(2)a major focus of comprehensive tax reform
			 should be broadening the tax base so as to lower tax rates, including by
			 reforming, eliminating, or significantly reducing tax expenditures, including
			 provisions traditionally extended by Congress from year to year, and
				(3)whenever
			 possible, federal energy tax expenditures should be responsibly phased-out in a
			 manner that allows these technologies to function without a reliance on federal
			 subsidies.
				VBudget
			 provisions
			501.Statutory
			 PAYGO scorecard estimatesThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
	
		August 28, 2012
		Read twice and placed on the calendar
	
